                                      Case 19-10844-BLS                         Doc 490            Filed 09/30/19             Page 1 of 11


                                                                 UNITED STATES BANKRUPTCY COURT
                                                                  FOR THE DISTRICT OF DELAWARE


Achaogen, Inc.                                                                                                                                             Case No. 19-10844 (BLS)
Debtor                                                                                                                            Reporting Period: August 1, 2019 - August 31, 2019



                                                                      MONTHLY OPERATING REPORT

Submit copy of report to any official committee appointed in the case.


                                                                                                                       Document      Explanation
REQUIRED DOCUMENTS                                                                           Form No.                  Attached       Attached       Affidavit/Supplement Attached
Schedule of Cash Receipts and Disbursements                                              MOR-1                             X
   Bank Reconciliation (or copies of debtor's bank reconciliations)                      MOR-1a                            X                         Certification Attached
   Schedule of Professional Fees Paid                                                    MOR-1b                            X
   Copies of bank statements                                                                                                                         Certification Attached
   Cash disbursements journals                                                                                                                       Certification Attached
Statement of Operations                                                                  MOR-2                            X
Balance Sheet                                                                            MOR-3                            X
Status of Post-Petition Taxes                                                            MOR-4                            X                          Certification Attached
  Copies of IRS Form 6123 or payment receipt
  Copies of tax returns filed during reporting period                                                                                                Certification Attached
Summary of Unpaid Post-Petition Debts                                                    MOR-4                            X
  Listing of aged accounts payable                                                       MOR-4                            X
Accounts Receivable Reconciliation and Aging                                             MOR-5                            X
Debtor Questionnaire                                                                     MOR-5                            X



I declare under penalty of perjury (28 U.S.C. Section 1746) that this report and the attached documents
are true and correct to the best of my knowledge and belief.

/s/ Nicholas K Campbell                                                                                9/30/2019
_______________________________________                                                  ______________________________
Signature of Authorized Individual*                                                      Date

Nicholas K Campbell                                                                      Chief Restructuring Officer
_______________________________________                                                  ______________________________
Printed Name of Authorized Individual                                                    Title of Authorized Individual

*Authorized individual must be an officer, director or shareholder if debtor is a corporation; a partner if debtor
is a partnership; a manager or member if debtor is a limited liability company.




                                                                                        Page 1 of 11
                                   Case 19-10844-BLS                 Doc 490          Filed 09/30/19         Page 2 of 11


                                                          UNITED STATES BANKRUPTCY COURT
                                                           FOR THE DISTRICT OF DELAWARE


Achaogen, Inc.                                                                                                                        Case No. 19-10844 (BLS)
Debtor                                                                                                       Reporting Period: August 1, 2019 - August 31, 2019


                                                        Certification Regarding Post-Petition Bank Account
                                                         Reconciliation, Cash Disbursements Journals, and
                                                          Compliance and Payment of Post-Petition Taxes

I, Nicholas K Campbell, Chief Restructuring Officer, of Achaogen, Inc. (the “Debtor”) hereby certify the following:

1. Attached to MOR-1a is a listing of the Debtor’s bank accounts, by account number, and the closing balances. These accounts are reconciled monthly in
accordance with the Debtor’s ordinary course accounting practices and are available to the United States Trustee upon request.


2. Cash disbursement journals are maintained in accordance with the Debtor’s ordinary course accounting practices and are available to the United States
Trustee upon request.

                                                                                (1)
3. The Debtor has $133k of outstanding property taxes which were due 7/31/19 .



 4. The Debtor was granted an extension to file 2018 tax returns.

/s/ Nicholas K Campbell                                                                 9/30/2019
_______________________________________                                       ______________________________
Nicholas K Campbell                                                           Date
Chief Restructuring Officer

Notes
(1) The Debtor has filed an appeal disputing the tax amount.




                                                                           Page 2 of 11
                       Case 19-10844-BLS                        Doc 490             Filed 09/30/19                Page 3 of 11


                                                  UNITED STATES BANKRUPTCY COURT
                                                   FOR THE DISTRICT OF DELAWARE

Achaogen, Inc.                                                                                                                 Case No. 19-10844 (BLS)
Debtor                                                                                                 Reporting Period: August 1, 2019 - August 31, 2019

                                                            Notes to Monthly Operating Report


Debtor in Possession Financial Statements
The financial statements and supplemental information presented in this Monthly Operating Report ("MOR") have been prepared using the Debtor's books
and records solely to comply with the monthly reporting requirements under the United States Bankruptcy Code and those of the United States Trustee.

The financial statements and supplemental information presented herein are unaudited, preliminary in nature, and may not comply with generally accepted
accounting principles in the United States of America (“U.S. GAAP”) in all material respects. These preliminary unaudited financial statements and other
information represent the Debtor’s good faith attempt to comply with the requirements of the United States Bankruptcy Code and those of the United
States Trustee using the resources available. This information is limited in scope to the requirements of this report.

These preliminary unaudited financial statements have not been subject to procedures that would typically be applied to financial information presented in
accordance with U.S. GAAP, and upon application of such procedures, the Debtor believes that the financial information could be subject to changes,
which could be material. Certain totals may not sum due to rounding.

All related tax implications are not currently reflected in the preliminary unaudited financial statements herein. The financial impact of potential tax and
other adjustments on the accompanying preliminary unaudited financial statements cannot be determined at this time.

There may be adjustments to the opening balance sheet as of April 15, 2019 that will impact these accompanying preliminary unaudited financial
statements. ASC 805 permits a one-year measurement period in which the opening balance sheet can be adjusted if additional information becomes
available.


Liabilities Subject to Compromise
As a result of the commencement of the Debtor's chapter 11 case, the payment of certain prepetition indebtedness of the Debtor is subject to compromise
or other treatment under a plan of reorganization.

Restructuring / Reorganization Items
ASC 852 requires expenses and income directly associated with the chapter 11 filings to be reported separately in the income statement as
reorganization items. Reorganization items includes write off of discount, premium, debt issuance costs, and derivatives associated with long-term
debt, expenses related to legal advisory and representation services, other professional consulting and advisory services, estimates of claims
allowed related to legal matters and rejected executory contracts and changes in liabilities subject to compromise recognized as there are changes
in amounts expected to be allowed as claims.

Litigation
The Debtor is subject to lawsuits and claims that arise out of its operations in the normal course of business.

Prior to the petition date, the Debtor was the defendant to various legal proceedings, described in detail in the most recent publicly filed financial
statements, which are stayed during the course of the chapter 11 bankruptcy proceedings.

There are uncertainties inherent in any litigation and appeal and the Debtor cannot predict the outcome. At this time the Debtor is unable to estimate
possible losses or ranges of losses that may result from such legal proceedings described in detail in the most recent publicly filed financial statements, and
it has not accrued any amounts in connection with such legal proceedings in the financial statements herein, other than attorney's fees accrued prior to the
petition date.


Sale Transaction
The Debtor is continuing to market its remaining assets in an effort to bring the most value to the Debtor, its bankruptcy estate, and its creditors.



Reservation of Rights
Given the complexity of the Debtor's business, inadvertent errors, omissions or over inclusion of contracts or leases may have occurred. Accordingly, the
Debtor hereby reserves all of its rights to dispute the validity, status, enforceability, or executory nature of any claim amount, representation or other
statement in this Monthly Operating Report and reserve the right to amend or supplement this Monthly Operating Report, if necessary, but shall be under
no obligation to do so.




                                                                         Page 3 of 11
                       Case 19-10844-BLS          Doc 490      Filed 09/30/19      Page 4 of 11


Achaogen, Inc.                                                                                Case No. 19-10844 (BLS)
Debtor                                                                Reporting Period: August 1, 2019 - August 31, 2019

                                                        MOR - 1
                                Consolidated Schedule of Cash Receipts and Disbursements
                                    For the Period: August 1, 2019 - August 31, 2019
                                                      (Unaudited)

$ USD '000's                                                          Aug 1 - Aug 31, 2019         Cumulative Since Filing
Beginning Cash Balance (GL)                                       $                 8,713      $                    1,436
Receipts
  Product                                                                              79                             296
  BARDA - C-Scape                                                                    (169)                            426
  Sub-lease Income                                                                      -                           1,415
  Asset Sales Receipts                                                                  -                           6,937
  Other                                                                                  9                            875
Total Receipts                                                                        (82)                          9,950
Operating Disbursements
  Salary, Wages, and Benefits                                                         (18)                         (3,444)
  Technical Operations                                                                 (5)                         (1,311)
  Sales & Marketing                                                                   (89)                           (701)
  Development                                                                         (16)                         (1,067)
  Medical Affairs                                                                     (11)                            (66)
  C-Scape                                                                              20                            (235)
  Research                                                                             (3)                            (75)
  G&A - Facilities                                                                    (56)                         (2,624)
  G&A - IT                                                                            (48)                           (723)
  G&A - Finance and Accounting                                                        (32)                           (374)
  G&A - Legal                                                                         (34)                            (95)
  G&A - Other                                                                         (42)                           (513)
Total Operating Disbursements                                                        (334)                        (11,229)
Operating Cash Flow                                                                  (416)                         (1,279)
Bankruptcy / Reorganization Costs
  Professional Fees & UST                                                           (3,519)                        (7,678)
  DIP Interest / Adequate Protection                                                  (234)                          (731)
  Critical Vendor Payments                                                               -                              -
  Utility Deposits                                                                       -                           (395)
Total Bankruptcy / Reorganization Costs                                             (3,753)                        (8,804)
Total Disbursements                                                                 (4,087)                       (20,033)
Net Cash Flow                                                                       (4,169)                       (10,083)
DIP Draw                                                                                 -                          9,392
Ending Operating Cash Balance                                                        4,544                            745
Carve Out                                                                            1,850                          5,254
Utility Account                                                                          -                            395
Ending Cash Balance (GL)                                          $                  6,394     $                    6,394




                                                      Page 4 of 11
                                          Case 19-10844-BLS                  Doc 490               Filed 09/30/19                   Page 5 of 11

Achaogen, Inc.                                                                                                                                                              Case No. 19-10844 (BLS)
Debtor                                                                                                                                              Reporting Period: August 1, 2019 - August 31, 2019

                                                                                        MOR - 1a
                                                                             Schedule of Bank Reconciliation
                                                                     For the Period: August 1, 2019 - August 31, 2019
                                                                                       (Unaudited)

                                                                                   Sweep                                     Unrecord             Other Recon         Outstanding
$ USD '000's                                SVB Account #   GL Balance           Redemption       In Transit Deposit       Disbursement              items            Checks/ACH           Bank Balance
SVB Operating Checking                          4224      $         1,484    $                -    $              -    $                  -   $                 1   $             42   $            1,528
Cash Clearing                                                      (1,527)                    -                   -                       -                     -                  -               (1,527)
Restricted Cash - Gates Grant                                           -                     -                   -                       -                     -                  -                    -
Restricted Cash - Gates Equity                                          -                     -                   -                       -                     -                  -                    -
Long Term Restricted Cash - Gates                                       -                     -                   -                       -                     -                  -                    -
Subtotal                                                              (43)                    -                   -                       -                     1                 42                    0

SVB - Carve-out                                 3218                3,656                     -                   -                       -                     -                  -                3,656
SVB - Utilities                                 3203                  395                     -                   -                       -                     -                  -                  395
SVB Cash Sweep Account                          3256                1,856                     -                                           -                     -                  -                1,856
Long Term Restricted Cash                       6905                  530                     -                   -                       -                     -                  -                  530
SVB AR Cash                                     5720                   (0)                                                                                      0                                       -
Cash and cash equivalents                                           6,394                     -                   -                       -                     1                42                 6,437

Securities                                                              -                     -                   -                       -                     -                 -                     -
ST investment - SAM                                                     -                     -                   -                       -                     -                 -                     -
Cash Equivalent - FV adjustment                                         -                     -                   -                       -                     -                 -                     -
ST investment - FV adjustment                                           -                     -                   -                       -                     -                 -                     -
Cash and cash equivalents and ST Invest                    $        6,394    $                -   $               -    $                  -   $                 1   $            42    $            6,437




                                                                                      Page 5 of 11
                                       Case 19-10844-BLS                  Doc 490             Filed 09/30/19              Page 6 of 11

Achaogen, Inc.                                                                                                                                                 Case No. 19-10844 (BLS)
Debtor                                                                                                                                 Reporting Period: August 1, 2019 - August 31, 2019

                                                                                     MOR - 1b
                                                                  Schedule of Professional Fees and Expenses Paid
                                                                  For the Period: August 1, 2019 - August 31, 2019
                                                                                    (Unaudited)



                                                                                                                           Month Ended 8/31/19              Cumulative Since Filing
                 Payee                              Category              Payor             Date     Period Covered        Fees         Expenses             Fees          Expenses
MERU, LLC                              Debtor Financial Advisor        Achaogen, Inc.     8/2/2019      7/8 - 7/20    $    56,090.00  $         -         $ 692,313.75   $ 102,743.82
Cassel Salpeter and Co                 Investment Banker               Achaogen, Inc.     8/8/2019     4/15 - 6/30         80,000.00      19,541.83          80,000.00       19,541.83
Kurtzman Carson Consultants            Debtor Claims Agent             Achaogen, Inc.     8/8/2019      5/1 - 5/31         35,174.85      29,651.25          66,519.17       67,462.45
Ashby & Geddes                         DIP Lender Counsel              Achaogen, Inc.     8/8/2019      6/1 - 6/30          9,925.50         263.40          35,421.00          904.40
Kurtzman Carson Consultants            Debtor Claims Agent             Achaogen, Inc.     8/8/2019      6/1 - 6/30         46,134.49      57,118.28         112,653.66     124,580.73
Morrison Foerster                      DIP Lender Counsel              Achaogen, Inc.     8/8/2019      6/1 - 6/30        154,823.60       5,102.10         322,723.40        6,651.40
MERU, LLC                              Debtor Financial Advisor        Achaogen, Inc.     8/8/2019      7/22 - 8/4         22,065.00       1,462.32         714,378.75     104,206.14
Morris, Nichols, Arsht & Tunnell LLP   Debtor Counsel                  Achaogen, Inc.    8/21/2019     4/15 - 4/30         65,830.80       3,806.07          65,830.80        3,806.07
Province, Inc.                         UCC Financial Advisor           Achaogen, Inc.    8/21/2019     4/23 - 6/30        205,154.20       5,332.55         205,154.20        5,332.55
Morris, Nichols, Arsht & Tunnell LLP   Debtor Counsel                  Achaogen, Inc.    8/21/2019      5/1 - 5/31         65,506.40       3,894.07         131,337.20        7,700.14
Morris, Nichols, Arsht & Tunnell LLP   Debtor Counsel                  Achaogen, Inc.    8/21/2019      6/1 -6/30          64,230.00       3,317.79         195,567.20       11,017.93
Ashby & Geddes                         DIP Lender Counsel              Achaogen, Inc.    8/21/2019      7/1 - 7/31          4,126.50          99.80          39,547.50        1,004.20
Morrison Foerster                      DIP Lender Counsel              Achaogen, Inc.    8/21/2019      7/1 - 7/31         48,020.00         587.32         370,743.40        7,238.72
Klehr Harrison Harvey Branzurg LLP     UCC Counsel                     Achaogen, Inc.    8/22/2019     4/23 - 4/30         10,077.60          75.00          10,077.60           75.00
Akin Gump Strauss Hauer & Feld LLP     UCC Counsel                     Achaogen, Inc.    8/22/2019     4/23 - 6/30        378,702.00       9,991.31         378,702.00        9,991.31
Klehr Harrison Harvey Branzurg LLP     UCC Counsel                     Achaogen, Inc.    8/22/2019      5/1 - 5/31         23,651.60         339.96          33,729.20          414.96
Klehr Harrison Harvey Branzurg LLP     UCC Counsel                     Achaogen, Inc.    8/22/2019      6/1 -6/30           9,200.40            -            42,929.60          414.96
Hogan Lovells                          Debtor Counsel                  Achaogen, Inc.    8/29/2019      5/1 - 5/31        153,692.33            -           153,692.33              -
Total                                                                                                                 $ 1,432,405.27      $ 140,583.05




                                                                                   Page 6 of 11
                                 Case 19-10844-BLS          Doc 490        Filed 09/30/19         Page 7 of 11


Achaogen, Inc.                                                                                             Case No. 19-10844 (BLS)
Debtor                                                                             Reporting Period: August 1, 2019 - August 31, 2019

                                                                 MOR - 2
                                                          Statement of Operations
                                              For the Period: August 1, 2019 - August 31, 2019
                                                                (Unaudited)

$ USD '000's                                                                 August 1 - August 31, 2019         Cumulative Since Filing
Revenues
  Product revenue, net                                                      $                             -     $                  239
  Contract revenue                                                                                      38                         119
Total Revenues                                                                                          38                         358
Operating Expenses
  Cost of sales                                                                                           -                         14
  Research and development                                                                              87                       4,768
  Selling, general and administrative                                                                3,744                      11,534
Total Operating Expenses                                                                             3,831                      16,316
Loss from operations                                                                                (3,793)                    (15,958)
                                        (3)
Restructuring / Reorganization Costs                                                                      -                      1,729
Interest and loan related expenses                                                                    (226)                     (2,187)
Change in warrant and derivative liabilities (1)                                                          -                     10,912
                           (2)
Other income (loss), net                                                                                 4                      (9,356)
Net income / (loss)                                                         $                       (4,015)     $              (14,860)

Notes:
(1) Change in estimated fair value of the warrant liability, mainly due to the change in stock price.
(2) Other income (loss), net includes loss on sale of inventory and gain or loss on disposal of fixed assets.
(3) Restructuring/ Reorganization costs includes gain on lease termination offset by loss on other long-
term assets write-down




                                                                Page 7 of 11
                           Case 19-10844-BLS              Doc 490       Filed 09/30/19        Page 8 of 11


Achaogen, Inc.                                                                                          Case No. 19-10844 (BLS)
Debtor                                                                          Reporting Period: August 1, 2019 - August 31, 2019

                                                               MOR - 3
                                                             Balance Sheet
                                                              (Unaudited)

$ USD '000's                                                                  As of April 15, 2019             As of August 31, 2019
Assets
  Current assets:
    Cash and cash equivalents (1)                                        $                           729   $                     5,864
    Restricted cash                                                                                  169                               -
    Short-term investments                                                                             -                               -
    Trade and contract receivables, net                                                              833                           402
    Inventory                                                                                        513                               -
    Assets held for sale                                                                             481                               -
    Prepaids and other current assets                                                           3,726                            1,624
  Total current assets                                                                          6,451                            7,890
  Non-current assets:
   Property and equipment, net                                                                 2,336                                 -
   Operating lease right-of-use assets                                                         8,371                                 -
   Non-current restricted cash                                                                   530                               530
   Non-current inventory                                                                      11,274                                 -
   Other long-term assets                                                                      9,615                               810
Total assets                                                             $                    38,577       $                     9,230
Liabilities and stockholders’ equity (deficit)
  Current liabilities:
   Accounts payable                                                      $                    13,002       $                    14,361
   Accrued liabilities                                                                         4,780                             6,535
   DIP loan                                                                                        -                             9,392
   Deferred revenue                                                                                -                                 -
   Warrant liability                                                                          13,376                             2,463 0
   Operating lease liabilities                                                                18,497                                 -
   Derivative liability                                                                          978                               978
  Total liabilities not subject to compromise                                                 50,633                            33,729
  Total liabilities subject to compromise (2)                                                 15,000                            15,000
  Total liabilities                                                                           65,633                            48,729
Stockholders' equity (deficit)
  Common stock                                                                                    46                                46
  Preferred stock                                                                                  -                                 -
  Additional paid-in-capital                                                                 569,249                           569,872
  Accumulated deficit                                                                       (596,351)                         (609,417)
  Accumulated other comprehensive loss                                                             -                                 -
  Total stockholders' equity (deficit)                                                       (27,056)                          (39,499)
Total liabilities and stockholders’ equity (deficit)                     $                    38,577       $                     9,230

Notes:
(1) Includes utility and professional fee carve out account balances.
(2) Currently consists of pre-petition term loan outstanding balance.




                                                               Page 8 of 11
                                  Case 19-10844-BLS                    Doc 490         Filed 09/30/19            Page 9 of 11


Achaogen, Inc.                                                                                                                            Case No. 19-10844 (BLS)
Debtor                                                                                                       Reporting Period: August 1, 2019 - August 31, 2019

                                                                            MOR - 4
                                                                   Status Post-Petition Taxes
                                                        For the Period: August 1, 2019 - August 31, 2019
                                                                          (Unaudited)

The beginning tax liability should be the ending liability from the prior month or, if this is the first report, the amount should be zero.
Attach photocopies of any tax returns filed during the reporting period.

$ USD '000's
                                                                         Amount Withheld                                                           Ending Tax
                                               Beg. Tax Liability          or Accrued                 Amount Paid             Date Paid             Liability
Federal
  Withholding                                  $                   -     $                  3     $                  3                8/2019   $                -
  FICA-Employee                                                    -                        1                        1                8/2019                    -
  FICA-Employer                                                    -                        -                        -                                          -
  Unemployment                                                     -                        -                        -                                          -
  Income                                                           -                        -                        -                                          -
  Other: Medicare sur tax                                          -                        -                        -                                          -
    Total Federal                                                  -                        4                        4                                          -
State and Local
  Withholding                                                      -                       1                         1                8/2019                   -
  Sales                                                            -                       -                         -                                         -
  Excise                                                           -                       -                         -                                         -
  Unemployment                                                     -                       -                         -                                         -
  Real Property                                                    -                       -                         -                                         -
  Personal Property                                                -                     133                         -                                       133
  Other: Disability Insurance                                      -                       -                         -                                         -
    Total State and Local                                          -                     134                         1                                       133

Total Taxes                                    $                   -     $               138      $                  5                         $             133




                                                                             Page 9 of 11
                                 Case 19-10844-BLS                    Doc 490                Filed 09/30/19           Page 10 of 11


Achaogen, Inc.                                                                                                                              Case No. 19-10844 (BLS)
Debtor                                                                                                              Reporting Period: August 1, 2019 - August 31, 2019

                                                                             MOR - 4
                                                          Summary of Unpaid Post-Petition Accounts Payable
                                                                      As of August 31, 2019
                                                                           (Unaudited)
$ USD '000's
                                                                                                                Number of Days Past Due
                                                                                       (2)
              Post-Petition Accounts Payable Aging                           Current               0-30             31-60         61-90           Over 90           Total
                                                    (1)
                Post-Petition Accounts Payable                           $         2,548       $          152   $       147   $           -   $             -   $     2,847
Total                                                                    $         2,548       $          152   $       147   $           -   $             -   $     2,847

Notes:
(1) The amount represents post-petition trade payables recorded in Debtor's subledger.
(2) Includes supplier invoices received early for future services (i.e. subscription services).




                                                                              Page 10 of 11
                                   Case 19-10844-BLS                    Doc 490           Filed 09/30/19              Page 11 of 11


Achaogen, Inc.                                                                                                                                Case No. 19-10844 (BLS)
Debtor                                                                                                                Reporting Period: August 1, 2019 - August 31, 2019

                                                                                  MOR - 5
                                                                         Accounts Receivable Aging
                                                                           As of August 31, 2019
                                                                                (Unaudited)

$ USD '000s
Accounts Receivable Reconciliation                                                                                                                              Amount
Total Accounts Receivable at the beginning of the reporting period                                                                                            $      464
+ Amounts billed during the period                                                                                                                                     38
- Amounts collected during the period                                                                                                                                 (79)
- Amounts written-off as bad debt                                                                                                                                     (21)
Total Accounts Receivable at the end of the reporting period                                                                                                  $      402

Accounts Receivable Aging                                                                                                                                         Amount
0 - 30 days old                                                                                                                                                           79
31 - 60 days old                                                                                                                                                          10
61 - 90 days old                                                                                                                                                         121
91+ days old                                                                                                                                                             409
Total Accounts Receivable                                                                                                                                                619
Amount considered uncollectible (Bad Debt)                                                                                                                              (217)
Accounts Receivable (Net)                                                                                                                                     $          402

                                                                            Debtor Questionnaire

Must be completed each month                                                                                                                        Yes            No
1. Have any assets been sold or transferred outside the normal course of business this reporting period?                                                           X
   If yes, provide an explanation below.

2. Have any funds been disbursed from any account other than a debtor in possession account this                                                                    X
   reporting period? If yes, provide an explanation below.

                                                                                                                                                        (1)
3. Have all post-petition tax returns been timely filed? If no, provide an explanation below.                                                       X

4. Are workers compensation, general liability and other necessary insurance coverages in effect?                                                   X
   If no, provide an explanation below.

5. Has any bank account been opened during the reporting period? If yes, provide                                                                                    X
   documentation identifying the opened account(s). If an investment account has been opened
   provide the required documentation pursuant to the Delaware Local Rule 4001-3.

Notes
(1) The debtor filed for extensions before April 15, thus met the timeline for extensions. Federal and state taxes returns will be filed 10/2019.




                                                                                Page 11 of 11
